


Exhibit 10.78


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.


MetLife Deferred Compensation Plan for Officers
(as amended and restated effective November 1, 2003)


1.
Purpose. The purpose of the Plan is to provide an opportunity for Participants
to delay receipt of certain compensation until a later date, at which time
payment of the compensation will be made after adjustment for the simulated
investment experience of such compensation from date of deferral.



2.
Plan Administration.



2.1.
The Plan Administrator shall administer the Plan.



2.2.
The Plan Administrator may establish, amend, and rescind rules and regulations
relating to the Plan, provide for conditions necessary or advisable to protect
the interest of the MetLife Companies, construe all communications related to
the Plan, and make all other determinations it deems necessary or advisable for
the administration and interpretation of the Plan.



2.3.
Determinations, interpretations, and other actions made by the Plan
Administrator shall be final, binding, and conclusive for all purposes and upon
all individuals.



2.4.
The Plan Administrator may prescribe forms as the sole and exclusive means for
Participants to take actions authorized or allowed under the Plan. The Plan
Administrator may issue communications to Eligible Associates and Participants
as it deems necessary or appropriate in connection with the Plan (including but
not limited to communications explaining the risks and potential benefits of the
Investment Tracking Funds). Subject to the provisions of Section 20, the Plan
Administrator may, in its sole discretion, adjust the value of Deferred
Compensation Accounts on a basis other than as prescribed in Deferral Elections
or Reallocation Elections, including but not limited to the use of Investment
Tracking Funds other than those selected by the Participant.



2.5.
Except to the extent prohibited by law, communication by the Plan Administrator
(and by an Eligible Associate or Participant to the extent authorized by the
Plan Administrator) of any document or writing, including any document or
writing that must be executed by a party, may be in an electronic form of
communication.



2.6.
The Plan Administrator may appoint such agents, who may be officers or employees
of a MetLife Company, as it deems necessary or appropriate to assist it in
administering the Plan and may grant authority to such agents to execute
documents and take action on its behalf. The Plan Administrator may consult such
legal counsel, consultants, or other professional as it deems desirable and may
rely on any opinion received from any such professional or from its agent. All
expenses incurred in the administration of the Plan shall be paid by one or more
of the MetLife Companies.



3.
Eligibility to Participate. Each Officer and 090 Employee shall be eligible to
participate in this Plan; provided, however, that unless the Plan Administrator
determines otherwise, no Officer or 090 Employee who receives a payment pursuant
to Section 13 of this Plan (or similar provision in any other non-qualified
deferred compensation plan in which the individual participated by virtue of
employment with any MetLife Company) shall be eligible to participate in this
Plan with regard to Compensation payable in any calendar year prior to the
calendar year next beginning after the third anniversary of such payment
pursuant to Section 13 is made.



4.
Deferral Elections.



4.1.
Each calendar year at such time as is determined by the Plan Administrator, each
Eligible Associate may complete a Deferral Election applicable to the Eligible
Associate's Compensation payable in the following calendar year and submit such
Deferral Election to the Plan Administrator. The Plan Administrator shall
prescribe the form(s) of Deferral Election.




1

--------------------------------------------------------------------------------




4.2.
Each Deferral Election shall indicate (a) the percentage, in increments of 5%,
or maximum dollar amount of base salary (which, for greater clarity, shall not
include any payments under any such plans contingent on a separation agreement,
release, or similar agreement) that would otherwise be paid the receipt of which
the Eligible Associate wishes to defer into a Deferred Cash Compensation
Account, which shall be no greater than 75% of base salary; (b) the percentage,
in increments of 5%, or (except for payments under the Long Term Performance
Compensation Plan, International Long Term Performance Compensation Plan, or
payments to an 090 Employee) maximum dollar amount of Cash Incentive
Compensation, by plan under which such Compensation may be payable, that would
otherwise be paid the receipt of which the Eligible Associate wishes to defer
into a Deferred Cash Compensation Account (provided, however, that if the
Participant expresses a maximum dollar amount of Cash Incentive Compensation for
deferral and the amount of Cash Incentive Compensation actually payable to the
Participant is less than the maximum dollar amount specified, the Deferral
Election shall be deemed to apply to the full amount of the Cash Incentive
Compensation); (c) the percentage, in increments of 5%, of Stock Compensation
that would otherwise be paid the receipt of which the Eligible Associate wishes
to defer into a Deferred Stock Compensation Account; (d) the percentage, in
increments of 5%, of cash payments under the Long Term Performance Compensation
Plan which the Eligible Associate wishes to defer into a Deferred Stock
Compensation Account, (e) the Investment Tracking Fund(s) which the Eligible
Participant selects to adjust the value of the Deferred Cash Compensation
Account and the value of the Matching Contribution Account, in increments of 5%;
(f) the date on which the Eligible Participant wishes the payment of the
Deferred Stock Compensation Account to begin; (g) the date on which the Eligible
Participant wishes the payment of the Deferred Cash Compensation Account and
Matching Contribution Account to begin; (h) whether the Deferred Compensation
Accounts are to be paid in a single lump sum or annual installments; and (i) if
the Deferred Compensation Accounts are to be paid in annual installments, the
number (not to exceed fifteen (15)) of such installments. If, upon Employment
Discontinuance (or upon the conclusion of the Participant's receipt of severance
payments), the Participant is Retirement Eligible or will be deemed to be
Retirement Eligible upon attaining age 55, the Participant's elections regarding
Cash Incentive Compensation and/or Deferred Stock Compensation shall be applied
to any such compensation otherwise payable after the Participant's Employment
Discontinuance.



4.3.
Each Deferral Election that specifies any deferral of base salary in terms of a
maximum dollar amount rather than in percentage terms must specify deferral of
at least two hundred dollars ($200) of base salary per pay period. Each Deferral
Election that specifies any deferral of Cash Incentive Compensation in terms of
a maximum dollar amount rather than in percentage terms must specify deferral of
at least five thousand dollars ($5,000) of Cash Incentive Compensation per year.



4.4.
Each Deferral Election shall indicate the date(s) on which the Eligible
Associate wishes the payment of a Deferred Compensation Account to begin by
indicating either: (a) a single date certain that is no earlier than January 1
of the calendar year following the calendar year in which the third anniversary
of the latest date any Compensation subject to the Deferral Election would have
otherwise been paid; (b) the date of the Eligible Associate's termination of
employment with Retirement Eligibility.



4.5.
The Plan Administrator may, in its discretion, either reject or reform any
Deferral Election not consistent with (a) this Section 4; (b) employer
compliance with legal requirements (including those regarding sufficient tax
withholding and those regarding payroll taxation for FICA or otherwise); or (c)
requirements for employee contributions or premium payments from compensation
under the terms of any plan.



4.6.
Notwithstanding any other provisions of this Plan, no Compensation payable to a
Participant less than one-hundred eighty (180) days after the first day of the
second calendar month following a hardship payment to the Participant under SIP
or other qualified deferred compensation plan in which the individual
participates by virtue of employment with any MetLife Company shall be deferred
under this Plan.



5.
Investment Tracking.



5.1.
Except as provided in Section 2.4 of this Plan, the value of a Participant's
Deferred Stock Compensation Account, and only the value of such Deferred Stock
Compensation Account, shall be adjusted using the MetLife Deferred Shares Fund
as provided in Section 6.1 of this Plan, on the same basis as if the value of
such Stock Compensation had been invested in MetLife Stock for such period(s) of
time determined by the Deferral Election until it is payable.




2

--------------------------------------------------------------------------------




5.2.
The number of shares representing cash payments under the Long Term Performance
Compensation Plan deferred into a Deferred Stock Compensation Account pursuant
to the terms of Section 4.2(d) of this Plan shall be initially determined by
dividing the amount of the cash payment deferred by the Fair Market Value of the
MetLife Stock on the date such payment was granted to the Participant under the
terms of the Long Term Performance Compensation Plan, and shall thereafter be
subject to Investment Tracking on the same terms as the balance of the Deferred
Stock Compensation Account under Section 5.1 of this Plan.



5.3.
Except as provided in Sections 2.4 and 5.1 of this Plan, the value of each
Participant's Deferred Cash Compensation Account and Matching Contribution
Account shall be adjusted to reflect the simulated investment performance using
the Investment Tracking Funds selected by the Participant for purposes of such
valuation in the Deferral Election, and those selected by the Participant in
subsequent Reallocation Elections, on the same basis as if the value of such
Deferred Compensation Accounts had been invested in such Investment Tracking
Funds for such period(s) of time determined by the Deferral Election and any
Reallocation Election until it is payable.



6.
Investment Tracking Funds. The methods of Investment Tracking described in this
Section 6 shall be available for Deferral Elections and Reallocation Elections.
If this Section 6 is amended, the Plan Administrator may require the Participant
to make an appropriate change in the Participant's Investment Tracking or may
unilaterally impose a method of Investment Tracking with regard to such parts of
a Participant's Deferred Compensation Accounts affected by that amendment.



6.1.
MetLife Deferred Shares Fund. Subject to Section 14.5 of this Plan, value
tracked in the MetLife Deferred Shares Fund shall be accounted in number of
tracking shares equal to the number of shares of MetLife Stock deferred and
adjusted to simulate the effect of each and any of the following on the Stock
Compensation had it been paid in MetLife Stock: (a) dividend; (b) stock
dividend; (c) stock split; (d) MetLife, Inc. recapitalization (including, but
not limited, to the payment of an extraordinary dividend), (e) merger,
consolidation, combination, or spin-off affecting MetLife, Inc. capitalization;
(f) distribution of MetLife, Inc. assets to holders of MetLife Stock (other than
ordinary cash dividends); (g) exchange of shares, or (h) other similar corporate
change. Unless otherwise determined by the Plan Administrator, only the value of
a Participant's Deferred Stock Compensation Account may be tracked in the
MetLife Deferred Shares Fund.



6.2.
Actively managed funds: Investment Tracking according to the changes in value of
shares or units, as applicable, and simulated reinvested dividends and other
distributions to share/accountholders in:



6.2.1.
MetLife SIP Fixed Income Fund



6.2.2.
Lord Abbett Bond Debenture Fund



6.2.3.
Oakmark Fund (R)



6.2.4.
MetLife SIP Small Company Stock Fund



6.2.5.
Oakmark International Fund



6.3.
Market index funds: Investment Tracking according to the changes in value of
the:



6.3.1.
S&P 500 (R) Index



6.3.2.
Russell 2000 (R) Index



6.3.3.
Nasdaq Composite (R) Index



6.3.4.
MSCI-EAFE (R) Index



6.3.5.
Lehman Brothers (R) Aggregate Bond Index



6.3.6.
Merrill Lynch US High Yield Master II Index



6.3.7.
MSCI EMF Index (sm)


3

--------------------------------------------------------------------------------






7.
Reallocation Elections.



7.1.
The Participant may change the Investment Tracking Funds used to adjust either
(a) the value of new contributions to his/her Deferred Cash Compensation Account
and credits to his/her Matching Contribution Account, from the date(s)
Compensation is deferred rather than paid and any Matching Contributions are
credited, as the case may be; and/or (b) the value of the Participant's existing
Deferred Cash Compensation Account and Matching Contribution Account.



7.2.
Unless otherwise determined by the Plan Administrator, a Reallocation Election
shall be effective on the date it is received by the Plan Administrator, or on
the following business day if it is received by the Plan Adminstrator at a time
when the Plan Administrator determines it is not practicable or convenient to
the operation of the Plan to apply such Reallocation Election on the date it is
received. The number of Reallocation Elections by a Participant regarding each
of items (a) and (b) of Section 7.1, respectively, shall not exceed six (6) in
any calendar year.



8.
Matching Contribution. If a Participant makes contributions to SIP throughout a
calendar year, the Participant's Matching Contribution Account shall be credited
with the amount of matching contributions (if any) with which the Participant's
SIP account would have been credited under the terms and provisions of such
plan, in each case with relation to deferred Compensation in that calendar year
and the Compensation not been deferred. Notwithstanding the foregoing, no
Matching Contributions shall be credited in favor of a Participant during the
suspension of such Participant's deferrals pursuant to Section 4.6 of this Plan.



9.
Beneficiary Designation. The Plan Administrator shall prescribe the form by
which each Eligible Associate and Participant may designate a beneficiary or
beneficiaries (who may be named contingently or successively, and among whom
payments received under this Plan may be split as indicated by the individual)
for purposes of receiving payment of Deferred Compensation Accounts under this
Plan after the death of such individual. Each designation will be effective only
upon its receipt by the Plan Administrator during the life of the individual
making the designation and shall revoke all prior beneficiary designations by
that individual related to this Plan.



10.
Payment of Deferred Compensation Accounts.



10.1.
Amount. Except as provided in Section 2.4 of this Plan, the amount of payment(s)
of each Deferred Compensation Account shall reflect the value of those Deferred
Compensation Accounts through the date each payment of Deferred Compensation
Accounts is payable, as adjusted for Investment Tracking. If payment of Deferred
Compensation Accounts is to be made in installments, then the amount of each
installment payment will be determined by dividing the value of each of the
Deferred Compensation Accounts at the time each payment is due by the remaining
number of installments in which the Deferred Compensation Accounts is to be
paid.



10.2.
Form. Except as provided in Section 14.5 of this Plan, payment of a
Participant's Deferred Stock Compensation Account shall be made in the form of
shares of MetLife Stock. The form of payment of all other Deferred Compensation
Accounts shall be cash.



10.3.
Timing and Number of Payments.



10.3.1.
If a Participant dies on any date prior to completion of all payments from a
Participant's Deferred Compensation Accounts, the unpaid portions of the
Participant's Deferred Compensation Accounts shall become immediately payable in
a lump sum.



10.3.2.
If the date on which payment of a Participant's Deferred Compensation Accounts
is to begin, as specified in the Participant's Deferral Election, occurs prior
to the Participant's Employment Discontinuance, then the Participant's Deferred
Compensation Accounts shall be payable beginning on the date determined by the
Participant's Deferral Election and in the number of payments determined by the
Participant's Deferral Election; provided, however, that if the Participant's
Employment Discontinuance occurs prior to the completion of all such payments,
then all remaining Deferred Compensation Account shall be paid in a lump sum.




4

--------------------------------------------------------------------------------




10.3.3.
If the date on which payment of a Participant's Deferred Compensation Accounts
is to begin, as specified in the Participant's Deferral Election, has not
occurred prior to the Participant's Employment Discontinuance, and Participant
is Retirement Eligible upon Employment Discontinuance (or upon the conclusion of
the Participant's receipt of severance payments), then the Participant's
Deferred Compensation Accounts shall be payable beginning on the date determined
by the Participant's Deferral Election and in the number of payments determined
by the Participant's Deferral Election.



10.3.4.
If the date on which payment of a Participant's Deferred Compensation Accounts
is to begin, as specified in the Participant's Deferral Election, has not yet
occurred prior to the Participant's Employment Discontinuance, and the
Participant (a) is not Retirement Eligible upon Employment Discontinuance; (b)
is, at Employment Discontinuance, eligible to participate in a severance plan
offered by a MetLife Company; and (c) either will be deemed to be Retirement
Eligible upon attaining age 55 or whose benefit under the Retirement Plan is
otherwise determined with reference to the reduction factors for commencing
benefit payments prior to normal retirement age applicable to Retirement Plan
participants with twenty (20) or more years of service, then the Participant's
Deferred Compensation Accounts shall be payable and in the number of payments
determined by the Participant's Deferral Election beginning on the date
determined by the Participant's Deferral Election; provided, however, that if
the Participant's Deferral Election specified payment upon Retirement
Eligibility then the Participant's Deferred Compensation Accounts shall be
payable upon the Participant's Employment Discontinuance.



10.3.5.
If the date on which payment of a Participant's Deferred Compensation Accounts
is to begin, as specified in the Participant's Deferral Election, has not
occurred prior to the Participant's Employment Discontinuance, and neither
Sections 10.3.3 nor 10.3.4 applies to the Participant, then the Participant's
Deferred Compensation Accounts shall be payable in a lump sum upon the
Participant's Employment Discontinuance, notwithstanding the Participant's
Deferral Election.



10.3.6.
If, consistent with the terms of Section 10 other than this Section 10.3.6, the
Participant's Deferral Election applies to Cash Incentive Compensation or Stock
Compensation payable after the Participant's Employment Discontinuance, then the
Participant's Deferred Compensation Accounts shall be payable beginning on the
date determined by the Participant's Deferral Election and in the number of
payments determined by the Participant's Deferral Election.



10.3.7.
Notwithstanding any of the other terms of this Section 10.3, distribution of
amounts from a Participant's Matching Contribution Account shall not be made
beginning on any date earlier than the date on which payments of Matching
Contributions could have been payable under the terms of SIP. To the extent that
the Participant's Matching Contribution Account is not payable on the earliest
date(s) that the Participant's other Deferred Compensation Accounts become
payable, in each case by virtue of this Section 10.3.7, the Matching
Contribution Account shall be paid in a lump sum.



10.3.8.
Notwithstanding any of the other terms of this Section 10.3, except Section
10.3.7, to the extent a Participant's Deferred Compensation Accounts are payable
pursuant to Section 12 or Section 13 of this Plan, payment shall be made in a
single lump sum.



10.3.9.
Notwithstanding any of the other terms of this Section 10.3, if a Participant's
Deferred Compensation Accounts are otherwise payable upon Employment
Discontinuance, but as of that date the Participant has been offered severance
pay, then the Participant's Deferred Compensation Accounts shall be payable upon
the later of (x) the Participant's date of Employment Discontinuance and (y) the
date the final severance payment is made to the Participant by a MetLife Company
or an Affiliate. Notwithstanding the foregoing, if this Section 10.3.9 applies,
the Plan Administrator may, in its sole discretion, determine that the Deferred
Compensation Accounts are payable on any date after the Participant's date of
Employment Discontinuance.



10.3.10.
Payment(s) of a Participant's Deferred Compensation Accounts shall be made as
soon as practicable after they are payable, as determined by the Plan
Administrator.




5

--------------------------------------------------------------------------------




10.4.
To Whom Paid. Except as otherwise provided in this Section 10.4 of this Plan,
all payments of a Participant's Deferred Compensation Accounts will be made to
the Participant. If a Participant dies on any date prior to the date of the
completion of all such payments, all unpaid value in the Participant's Deferred
Compensation Accounts shall be paid to the beneficiary designated for that
purpose by the Participant. If the Participant's designated beneficiary has not
survived the Participant, or the Participant has designated no beneficiary for
purposes of this Plan, such payment will be made to the Participant's surviving
spouse, if any, or if the Participant has no surviving spouse to the
Participant's estate.



10.5.
Withholding. Withholding of taxes and other items required by law shall be made
from each payment of a Participant's Deferred Compensation Account or from other
payments due to the Participant from MetLife, Inc., any MetLife Company, or any
Affiliate.



11.
Loans and Assignments. The Plan shall make no loan, including any loan on
account of any Deferred Compensation Account, to any Participant or any other
person nor permit any Deferred Compensation Account to serve as the basis or
security for any loan to any Participant or any other person. No Participant or
any other person may sell, assign, transfer, pledge, commute, or encumber any
Deferred Compensation Account or any other rights under this Plan.



12.
Hardship Accommodations.



12.1.
Upon the written request of an Eligible Associate or Participant, the Plan
Administrator may, in its sole discretion and in light of any facts or
considerations it deems appropriate, find that the Eligible Associate or
Participant has suffered an Unforeseeable Emergency. In light of such a finding,
the Plan Administrator may, to the extent the Plan Administrator determines
necessary for the Eligible Associate or Participant to address the Unforeseeable
Emergency, (a) suspend the deferral of receipt of Compensation by the Eligible
Associate or Participant pursuant to a Deferral Election; and/or (b) to the
extent the Plan Administrator finds, in its sole discretion, that such a
suspension of deferral is insufficient to address the Participant's
Unforeseeable Emergency, accelerate the payment of all or a portion of the
Participant's Deferred Compensation Accounts. The Plan Administrator shall
provide the Eligible Associate or Participant with written notice of its
determinations in response to the Eligible Associate's or Participant's request.



12.2.
The total amount of deferrals suspended or payment advanced shall not exceed the
amount required to satisfy the financial consequences of the Unforseeable
Emergency and amounts equal to the withholding required by Section 10.5, and
shall not exceed the total value of the Deferred Compensation Accounts under the
Plan. No accommodation pursuant to this Section 12 shall be implemented in
manner or at a time when prohibited or punishable by any applicable MetLife
Company policy or law, including but not limited to law regarding trading of
securities on inside information and the exemptions therefrom.



12.3.
If the Eligible Associate or Participant participates in any other deferred
compensation plan by virtue of employment with any MetLife Company, the Plan
Administrator may coordinate the operation of this Section 12 with the operation
or similar provisions of any such other plan, including but not limited to
reducing the value of deferrals in ascending order of the value of deferrals in
each plan beginning with the plan in which the individual's deferrals have the
lowest value.



12.4.
In the event that an acceleration of payment from the Participant's Deferred
Compensation Accounts is made, (a) the value of the Participant's Deferred Cash
Compensation Account shall be reduced, and (b) if the reduction in the value of
the Participant's Deferred Cash Compensation Account is less than the payment
made, the Plan Administrator may in its sole discretion reduce the value of the
Participant's Matching Contribution Account and/or Deferred Stock Compensation
Account, in amounts determined by the Plan Administrator in its discretion,
equal to a total reduction equal to the difference between the payments made and
the value by which the Participant's Deferred Cash Compensation Account was
reduced.



12.5.
To the extent that the value of the Participant's Deferred Cash Compensation
Account or Matching Contribution Account is reduced, the value tracked according
to each Investment Tracking Fund shall be reduced proportionate to the total
value of the Deferred Cash Compensation Account or Matching Contribution
Account, respectively, being tracked in that Investment Tracking Fund.



13.
Accelerated Payment. A Participant shall, upon written request, be paid ninety
per cent (90%) of the value of the Participant's Deferred Compensation Accounts
but shall forfeit ten per cent (10%) of the value of the Participant's Deferred
Compensation Accounts. Each participant receiving such a payment under this
Section 13 shall be ineligible


6

--------------------------------------------------------------------------------




to participate in this Plan for such time as provided in Section 3 of this Plan.
No payment pursuant to this Section 13 shall be made in manner or at a time when
prohibited or punishable by any applicable MetLife Company policy or law,
including but not limited to law regarding trading of securities on inside
information and the exemptions therefrom.


14.
Change of Control.



14.1.
The Plan Administrator shall transmit to each Eligible Associate communications
and documents necessary for each Participant to complete a Change of Control
Election applicable to the Participant's Deferred Compensation Accounts.



14.2.
Each Change of Control Election shall indicate whether the Participant wishes
payment of Deferred Compensation Accounts to be made under the circumstances
described in Section 14.4 of this Plan.



14.3.
Upon the occurrence of a Change of Control, Section 2.3 of this Plan shall no
longer be applicable to any rights, including accrued Deferred Compensation
Accounts, existing in favor of any Participant as of the date before the Change
of Control.



14.4.
Upon the occurrence of both (a) a Change of Control and (b) a Participant's
Employment Discontinuance on or after the Change of Control but before the
second anniversary of the Change of Control, payment of all Deferred
Compensation Accounts shall be made in a lump sum to the Participant if the
Participant's Change of Control Election specifies that payment shall be made in
such circumstances.



14.5.
Upon a Change of Control, the value of a Participant's Deferred Stock
Compensation Account shall immediately be determined using the Change of Control
Value price of MetLife Stock on the date of the Change of Control. Thereafter,
the value of the Participant's Deferred Stock Compensation Account shall be
adjusted, and the form of payment of the Deferred Stock Compensation Account
shall be in a form, each as determined prior to the Change of Control by the
Plan Administrator on a basis the Plan Administrator determines is reasonable in
light of the Change of Control. If the Plan Administrator makes no determination
pursuant to the foregoing prior to the Change of Control, after a Change of
Control the value of the Participant's Deferred Stock Compensation Account shall
be adjusted, and the form of payment of the Deferred Stock Compensation Account
shall be in a form, each on a basis as is selected by the Participant from among
the same alternatives available at the time to the Participant with regard to
the Deferred Cash Compensation Account.



15.
Nature of Liability. All Deferred Compensation Accounts accrued under this Plan
on or after January 1, 2003 are unsecured obligations of MetLife, Inc. and any
successor thereto, and are neither obligations, debts, nor liabilities of any
other entity or party. This Plan and the liabilities created hereunder are
unfunded. Investment Tracking, any other means for adjusting the value of
Deferred Compensation Accounts, and any communication or documentation regarding
this Plan or any Participant's Deferred Compensation Accounts are for
recordkeeping purposes only and do not create any right, property, security, or
interest in any assets of MetLife, Inc. or any other party. All Deferred
Compensation Accounts accrued under this Plan on or after January 1, 2003 are
subject to the claims of general creditors of MetLife, Inc; all Deferred
Compensation Accounts accrued under this Plan prior to January 1, 2003 are
subject to the claims of general creditors of the company liable for such
Deferred Compensation Accounts. Notwithstanding the foregoing, if any MetLife
Company employing a Participant ceases to be an Affiliate, the Plan
Administrator may determine on or before the date of the transaction in which
the MetLife Company ceased to be an Affiliate (or afterward, with the consent of
an officer of MetLife, Inc.), that the liabilities associated with some or all
of the employees of that MetLife Company who are Participants shall transfer
from MetLife, Inc. to that MetLife Company as of the date that MetLife Company
ceases or ceased to be an Affiliate.



16.
No Guarantee of Employment; No Limitation on Employer Action. Nothing in this
Plan shall interfere with or limit in any way the right of any employer to
establish the terms and conditions of employment of any individual, including
but not limited to compensation and benefits, or to terminate the employment of
any individual, nor confer on any individual the right to continue in the employ
of any employer. Nothing in this Plan shall limit the right of any employer to
establish any other compensation or benefit plan. No Deferred Compensation
Account shall be treated as compensation for purposes of a Participant's right
under any other plan, policy, or program, except as stated or provided in such
plan, policy, or program. Nothing in this Plan shall be construed to limit,
impair, or otherwise affect the right of any entity to make adjustments,
reorganizations, or changes to its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.


7

--------------------------------------------------------------------------------






17.
Term of Plan. This Plan shall be effective in this restated form on November 1,
2003, as approved by the Plan Administrator in accordance with the terms of the
Plan as amended and restated effective October 22, 2002, and shall continue in
effect unless and until it is terminated pursuant to its terms.



18.
Governing Law. The Plan shall be construed in accordance with and governed by
New York law, without regard to principles of conflict of laws.



19.
Entire Plan; Third Party Beneficiaries. This Plan document is the entire
expression of the Plan, and no other oral or written communication, other than
documents authorized under this Plan and fulfilling its express terms, shall
determine the terms of the Plan or the terms of any agreement between an
Eligible Associate or Participant and a MetLife Company with regard to the Plan
or Deferred Compensation Accounts. There are no third party beneficiaries to
this Plan, other than Participants' respective beneficiaries designated under
the terms of this Plan.



20.
Amendment and Termination. Except to the extent otherwise required by law, the
Plan Administrator may amend, modify, suspend, or terminate this Plan at any
time. Any such amendment or termination will not reduce the amount in Deferred
Compensation Accounts accrued under this Plan prior to the execution of such
amendment or termination. For further clarification, except as stated in the
sentence above (or as provided in Section 14), amendments may otherwise be made
to any and all provisions of the Plan, including but not limited to amendments
affecting the time of distribution of Deferred Compensation Accounts, affecting
forms of distribution of Deferred Compensation Accounts, or affecting any of the
Investment Tracking Funds or any other means for adjusting the value of Deferred
Compensation Accounts.



21.
Definitions. Capitalized terms in this Plan, and their forms, shall have the
following meanings:



21.1.
"Affiliate" shall mean any corporation, partnership, limited liability company,
trust or other entity which directly, or indirectly through one or more
intermediaries, controls, or is controlled by, MetLife, Inc.



21.2.
"Cash Incentive Compensation" shall mean compensation payable in the form of
cash under the Annual Variable Incentive Compensation Plan, the Corporate
Investments Incentive Plan, the Real Estate Investments Incentive Plan, the
Agricultural Investments Incentive Plan, the Individual Regional Executive Plan,
the Institutional Regional Executive Plan, the International Long Term
Performance Compensation Plan, the Long Term Performance Compensation Plan (and,
in the case of each incentive compensation plan, any successor plan(s)), or
payments of the nature of incentive compensation to an 090 Employee, but (for
greater clarity) shall not include any payments in lieu of compensation payable
under any such plans contingent on a separation agreement, release, or similar
agreement.



21.3.
"Change of Control" shall mean the occurrence of any of:



21.3.1.
any Person acquires "beneficial ownership" (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended ("Exchange Act")),
directly or indirectly, of securities of MetLife, Inc. representing 25% or more
of the combined Voting Power of MetLife, Inc.'s securities;



21.3.2.
within any 24-month period, the persons who were directors of MetLife, Inc. at
the beginning of such period (the "Incumbent Directors") shall cease to
constitute at least a majority of the Board of Directors of MetLife, Inc. (the
"Board") or the board of directors of any successor to MetLife, Inc.; provided,
however, that any director elected or nominated for election to the Board by a
majority of the Incumbent Directors then still in office shall be deemed to be
an Incumbent Director for purposes of this subsection 21.3.2;



21.3.3.
the stockholders of MetLife, Inc. approve a merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of MetLife, Inc. which is consummated (a "Corporate Event"), and
immediately following the consummation of which the stockholders of MetLife,
Inc. immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power of (1) in the case of a merger or
consolidation, the surviving or resulting corporation, (2) in the case of a
share exchange, the acquiring corporation, or (3) in the case of a division or a
sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than 25% of the consolidated assets of the MetLife, Inc. immediately prior
to such Corporate Event; or


8

--------------------------------------------------------------------------------






21.3.4.
any other event occurs which the Board declares to be a Change of Control.



21.4.
"Change of Control Election" shall mean a written document executed by the
Eligible Associate specifying the Eligible Associate's instructions regarding
the matters addressed by Section 14.4 of this Plan.



21.5.
"Change of Control Value" shall mean the highest price per share of MetLife
Stock offered in conjunction with any transaction resulting in a Change of
Control (as determined in good faith by the Plan Administrator if any part of
the offered price is payable other than in cash) or, in the case of a Change of
Control occurring solely by reason of a change in the composition of the Board
of Directors of MetLife, Inc., the highest Closing Value of the MetLife Stock on
any of the 30 trading days immediately preceding the date on which a Change of
Control occurs. For this purpose, the "Closing Value" shall mean, on any date,
the closing prices of MetLife Stock as reported in the principal consolidated
transaction reporting system for the New York Stock Exchange (or on such other
recognized quotation system on which the trading prices of MetLife Stock are
quoted at the relevant time) on such date, and in the event that there are no
MetLife Stock transactions reported on such tape (or such other system) on such
date, Closing Value shall mean the closing price on the immediately preceding
date on which MetLife Stock transactions were so reported.



21.6.
"Compensation" shall mean base salary, Cash Incentive Compensation, and Stock
Compensation payable by MetLife, Inc. or an Affiliate.



21.7.
"Deferral Election" shall mean a written document executed by the Eligible
Associate specifying the Eligible Associate's instructions regarding the matters
addressed by Section 4 of this Plan.



21.8.
"Deferred Cash Compensation Account" shall mean a record-keeping account
established for the benefit of a Participant in which is credited Compensation
otherwise payable in cash to a Participant, but accounted for to the credit of
the Participant under the terms of this Plan rather than paid to the Participant
as and when originally earned.



21.9.
"Deferred Compensation Account" shall mean a Deferred Cash Compensation Account,
Deferred Stock Compensation Account, or Matching Contribution Account (and, when
used in the plural, all such Deferred Compensation Accounts to the credit of a
Participant under the terms of this Plan). The value of each Deferred
Compensation Account shall be adjusted as provided in this Plan.



21.10.
"Deferred Stock Compensation Account" shall mean a record-keeping account
established for the benefit of a Participant in which is credited Compensation
either (a) otherwise payable in MetLife Stock to a Participant, or (b) otherwise
payable in cash as an award under the Long Term Performance Compensation Plan,
but which the Participant has elected to defer in a Deferred Stock Compensation
Account under Section 4.2(d) of this Plan, but accounted for to the credit of
the Participant under the terms of this Plan rather than paid to the Participant
as and when originally earned.



21.11.
"Eligible Associate" shall mean an Officer or 090 Employee at such times that
Officer or 090 Employee is eligible to participate in this Plan as provided in
Section 3 of this Plan.



21.12.
"Employment Discontinuance" shall mean the termination of employment with a
MetLife Company or an Affiliate, other than in connection with the transfer of
employment to another MetLife Company or any Affiliate.



21.13.
"Fair Market Value" shall mean, on any date, the closing price of MetLife Stock
as reported in the principal consolidated transaction reporting system for the
New York Stock Exchange (or on such other recognized quotation system on which
the trading prices of MetLife Stock are quoted at the relevant time) on such
date. In the event that there are no MetLife Stock transactions reported on such
tape (or such other system) on such date, Fair Market Value shall mean the
closing price on the immediately preceding date on which MetLife Stock
transactions were so reported.



21.14.
"Investment Tracking" shall mean the adjustment of value to reflect simulated
investment performance.



21.15.
"Investment Tracking Funds" shall mean those funds and vehicles described in
Section 6 of this Plan.




9

--------------------------------------------------------------------------------




21.16.
"Matching Contributions" shall mean the matching contributions described in
Section 8 of this Plan.



21.17.
"Matching Contribution Account" shall mean a record-keeping account established
for the benefit of a Participant in which is credited Matching Contributions.



21.18.
"MetLife Companies" shall mean MetLife Group, Inc.; Metropolitan Property and
Casualty Insurance Company; MetLife Securities, Inc.; MetLife Bank, National
Association; and Edison Supply and Distribution, Inc.



21.19.
"MetLife Stock" shall mean shares of common stock of MetLife, Inc.



21.20.
"Officer" shall mean each individual who is employed by a MetLife Company paid
from the United States in United States currency and is either (a) an officer of
any one or more MetLife Companies; (b) an employee of any MetLife Company in the
same or an equivalent compensation grade level as officers of that MetLife
Company; or (c) an employee of any MetLife Company who is eligible under the
terms of the Long Term Performance Compensation Plan or the International Long
Term Performance Compensation Plan, notwithstanding the individuals' Employment
Discontinuance, for future payment under either such plan.



21.21.
"Participant" shall mean each Eligible Associate who has had compensation
deferred by operation of a deferral election under this Plan.



21.22.
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act, as supplemented by Section 13(d)(3) of the Exchange Act, and shall
include any group (within the meaning of Rule 13d-5(b) under the Exchange Act);
provided, however, that "Person" shall not include (i) MetLife, Inc. or any
Affiliate of MetLife, Inc., (ii) the MetLife Policyholder Trust (and any
person(s) who would otherwise be described herein solely by reason of having the
power to control the voting of the shares held by that trust), or (iii) any
employee benefit plan (including an employee stock ownership plan) sponsored by
MetLife, Inc. or any Affiliate of MetLife, Inc.



21.23.
"Plan" shall mean this MetLife Deferred Compensation Plan for Officers.



21.24.
"Plan Administrator" shall mean the Plan Administrator of the Retirement Plan,
including any person to whom such office has been delegated consistent with the
Retirement Plan.



21.25.
"Reallocation Election" shall mean a written document executed by the
Participant specifying the Participant's instructions regarding the matters
addressed by Section 7 of this Plan.



21.26.
"Retirement Eligible" shall mean: (a) if the Participant participates in the
Retirement Plan, the Participant has met the age and service criteria necessary
to begin receiving pension payments under the "traditional formula" in the
Retirement Plan immediately upon terminating service (regardless of whether the
Participant is actually eligible to receive "traditional formula" pension
payments), and (b) if the Participant participates in any other retirement plan
offered by a MetLife Company or any Affiliate, the Participant has met the age
and service criteria necessary to begin receiving pension payments immediately
upon terminating service.



21.27.
"Retirement Plan" shall mean the Metropolitan Life Retirement Plan for United
States Employees.



21.28.
"SIP" shall mean each and all of the Savings and Investment Plan for Employees
of Metropolitan Life and Participating Affiliates, the Metropolitan Life
Auxiliary Savings and Investment Plan, and the Metropolitan Life Supplemental
Auxiliary Savings and Investment Plan (and/or any successor plan(s)).



21.29.
"Stock Compensation" shall mean compensation payable in the form of shares of
MetLife Stock, including awards in that form under the Long Term Performance
Compensation Plan.




10

--------------------------------------------------------------------------------




21.30.
"Unforeseeable Emergency" shall mean severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, in any case that is not or can not be relieved by the Participant
through reimbursement or compensation by insurance or otherwise, liquidation of
the Participant's assets (to the extent such liquidation would not itself cause
severe financial hardship), and in any case solely to the extent consistent with
the grounds for action by the Plan Administrator under Section 12 of the Plan
under law in light of the tax status of the Plan.



21.31.
"Voting Power" shall mean such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.



21.32.
"Voting Securities" shall mean all securities entitling the holders thereof to
vote in an annual election of directors of a company.



21.33.
"090 Employee" shall mean each individual who is employed by a MetLife Company
paid from the United States in United States currency, who is either (a)
classified by the individual's employer in compensation grade 090 and earned
two-hundred thousand dollars ($200,000) in annual total cash compensation
benefitable under the terms of SIP for the twelve (12) months immediately
preceding October 1 of the year prior to the year subject to the Deferral
Election; (b) an employee of any MetLife Company who was formerly a participant
in the GenAmerica Executive Deferred Savings Plan, deferred compensation under
that plan, and has submitted a Deferral Election under this Plan for each year
the individual was otherwise eligible to do so under this Plan; or (c) deemed to
be an 090 Employee by the Plan Administrator in its discretion.



IN WITNESS WHEREOF, the Plan Administrator has executed this amended and
restated this MetLife Deferred Compensation Plan for Officers, effective
November 1, 2003.


PLAN ADMINISTRATOR
 
 
 
/s/ James N. Heston
James N. Heston
 
 
 
Date:
November 4, 2003
 
 
 
Witness:
/s/ Anna Miraglia


11